19-2849-cv
Kinchen v. Gonzalez



                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
"SUMMARY ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 9th day of December, two thousand twenty.

PRESENT:
                     DENNY CHIN,
                     RAYMOND J. LOHIER, JR.,
                     MICHAEL H. PARK,
                                         Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

LENORA KINCHEN,
                                        Plaintiﬀ-Appellant,

                                        v.                                                   19-2849-cv

PAULETTE GONZALEZ,
                                       Defendant-Appellee.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


FOR PLAINTIFF-APPELLANT:                                     Lenora Kinchen, pro se, Rye, New York.

FOR DEFENDANT-APPELLEE:                                      Barbara A. Gross, Littler Mendelson, P.C., New
                                                             York, New York.
              Appeal from the United States District Court for the Eastern District of

New York (Brodie, J.).

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.

              Plaintiff-appellant Lenora Kinchen, proceeding pro se, sued her former

employer, Saint John's University, and several coworkers, asserting claims under

federal and state law, including the Family and Medical Leave Act, 29 U.S.C. § 2601 et

seq., the Stored Communications Act, 18 U.S.C. § 2701 et seq., and the Federal Wiretap

Act, 18 U.S.C. § 2510 et seq. She then filed a second lawsuit -- the subject of this appeal --

against her coworker defendant-appellee Paulette Gonzalez, who was also a defendant

in the first action. The complaints were substantively identical. The district court

dismissed the first action pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure for failure to state a claim, and the second as duplicative of the first. The

district court granted Kinchen two opportunities to amend, but she declined to amend,

and instead twice moved for the district judge's recusal. The district court denied the

motions and eventually dismissed both actions. We assume the parties' familiarity with

the underlying facts, the procedural history, and the issues on appeal.

               In a separate summary order filed today, see Kinchen v. St. John's Univ.,

19-2818-cv, we affirm the dismissal of Kinchen's complaint in the first action. As the

second action against Gonzalez was substantively identical to the first, we affirm for



                                             -2-
substantially the same reasons. Kinchen waived most of her claims by failing to brief

them. And her contention that the district court was biased and should have recused is

meritless.

             We have considered Kinchen's remaining arguments and find them to be

without merit. Accordingly, we AFFIRM the judgment of the district court. Kinchen's

pending motion to strike defendant-appellee's brief and appendix is DENIED.

                                        FOR THE COURT:
                                        Catherine O'Hagan Wolfe, Clerk




                                          -3-